Citation Nr: 0429005	
Decision Date: 10/21/04    Archive Date: 10/28/04	

DOCKET NO.  94-47 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
October 1966 to November 1970, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  The Board returned this case to the RO for 
additional development in March 1997, April 1998 and April 
2003.  The case has been returned to the Board for final 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Cardiovascular disease was not manifested during service 
or within one year of separation of service.

3.  Cardiovascular disease is not causally or etiologically 
related to the veteran's post-traumatic stress disorder.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claim of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this regard, the Board notes that the veteran and his 
representative were not provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) until 
well after the RO's initial decision in this case in June 
1992.  However, in a similar case regarding the timing of the 
VCAA notice the United States Court of Appeals for Veterans 
Claims (Court) has held that in such situations a claimant 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  See Pelegrini v. Principi, 118 Vet. 
App. 112 (2004).  The VCAA notice in this case was provided 
to the veteran and his representative in April 2003 pursuant 
to the Board's request in the April 2003 remand and the RO 
subsequently reviewed the veteran's claim and continued the 
denial of the benefits sought on appeal.  This would appear 
to satisfy the notification requirements of the VCAA.

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and private and VA medical records have been 
obtained in support of the veteran's claim.  In addition, the 
veteran has been afforded VA examinations in order to answer 
the medical questions presented in this appeal.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Accordingly, the case is ready for appellate review.

The veteran contends that he should be service connected for 
his cardiovascular disease.  He maintains that his 
cardiovascular disease is due to or secondary to his service-
connected post-traumatic stress disorder (PTSD).

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as cardiovascular disease, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Furthermore, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes instances in which there is 
additional disability of a nonservice-connected disorder due 
to aggravation by an established service-connected disorder; 
when aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice occurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury, or in this case, medical evidence of a nexus 
relationship between the current disability and the veteran's 
service-connected disability.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

A review of the evidence of record discloses that 
cardiovascular disease was not manifested during service, or 
within one year of separation from service.  The physical 
examination performed in October 1966 in connection with the 
veteran's entry into service did note the presence of a 
systolic murmur that was described as a functional murmur.  
To the extent that the systolic murmur might have been 
reflective of cardiovascular disease, it would have 
preexisted the veteran's entry into service, but there is no 
medical evidence of any treatment for cardiovascular disease 
during service.  As such, there is an absence of any medical 
evidence demonstrating aggravation of a preexisting 
functional systolic murmur.  Furthermore, the examiner who 
performed an April 1997 VA examination noted that the veteran 
did have a cardiac murmur noted on his induction physical in 
1966 which was felt to be functional, but was most likely 
aortic stenosis which progressed at a later time and resulted 
in valve replacement, that examiner concluded that the heart 
condition prior to service was not aggravated by service.  
However, following a VA cardiology examination performed in 
November 2000, it was the examiner's opinion that the 
functional systolic murmur heard on the veteran's entrance 
examination in the service in 1966 was not related to the 
subsequent aortic stenosis that required surgery in 1993.  In 
any event, neither examiner offered an opinion that the 
veteran's preexisting systolic murmur was aggravated during 
service or that the systolic murmur was related to the 
veteran's PTSD.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306 (2003).

There is also no medical evidence which demonstrates that the 
veteran's cardiovascular disease was manifested to a 
compensable degree within one year of separation from 
service.  Indeed, medical records dated following service do 
not document any cardiovascular disease for well over a 
decade following the veteran's separation from service.  In 
this regard, a medical report prepared by Carl H. Calman, 
M.D., in September 1988 indicated that the veteran had a 
diagnosis of a prolapsed microvalve for which he took 
Inderal.  In that report it was noted that an echocardiogram 
performed in December 1987 was interpreted as showing a 
microvalve prolapse and torn chordae.  Subsequent records 
document that the veteran had an acute anterior wall 
myocardial infarction in 1991 with coronary artery bypass 
graft surgery performed in 1993.  The veteran also had 
valvular heart disease manifested by aortic stenosis 
resulting in an aortic valve replacement in 1993 at the time 
of his coronary artery bypass graft.

Based on this evidence, the Board finds that the veteran's 
post-service cardiovascular disease is not directly or 
presumptively related to service.  There is simply no medical 
evidence that either demonstrates that the veteran's 
cardiovascular disease was manifested during service, or to 
the extent that the systolic murmur represented 
cardiovascular disease, that it was aggravated during 
service; nor is there evidence that shows it was manifested 
within one year of separation from service.  In this regard, 
however, the Board observes that the veteran's primary 
contention that his cardiovascular disease is causally or 
etiologically related to his service-connected PTSD.  

With respect to the veteran's contention of such a 
relationship, there is some evidence that suggests a 
relationship between the two disorders.  In this regard, 
there is a May 1992 statement from James H. Seaser, M.D., 
which states in his professional opinion the veteran's post-
traumatic stress syndrome aggravates his arteriosclerotic 
heart disease.  In a similar vein, a May 1993 statement from 
a private therapist which relates that combining all of the 
veteran's psychiatric symptomatology with his cardiac 
problems you have an individual with both severe emotional 
and severe psychological disorder which continued to 
exacerbate each other.  However, neither opinion provides any 
rationale so additional medical opinions were sought as to 
the etiology of the veteran's cardiovascular disease.

To this end, the veteran was afforded a VA cardiovascular 
examination in April 1997 that reviewed the veteran's 
cardiovascular history.  It was noted that in August 1991 the 
veteran suffered a myocardial infarction and underwent an 
angioplasty.  He continued to have difficulty and developed 
congestive heart failure in April 1993 and underwent 
additional surgery including replacement of his aortic valve.  
Following the examination, the assessment was the veteran had 
organic heart disease and that the etiology must be 
considered multifactorial.  It was noted that the veteran had 
arteriosclerotic heart disease, status post myocardial 
infarction, valvular heart disease, status post aortic valve 
replacement and most likely cardiomyopathy related to his 
ethanol abuse.  With respect to the question of how much if 
any the veteran's cardiovascular disease was related to his 
PTSD the examiner commented that one must consider that a 
great deal of the veteran's problem was related to his 
ethanol intake.  It was indicated that it was well documented 
that individuals who have PTSD frequently do drink 
excessively in order to control their symptoms of PTSD.  The 
examiner commented that a young individual who had valve 
replacement for aortic stenosis and single vessel disease 
would have fairly normal left ventricular systolic function 
at this time, and for this reason the examiner felt that most 
of the veteran's disability at this time was related to the 
cardiomyopathy which was most likely secondary to long-term 
excessive alcohol abuse.  The examiner went on to state, 
however, that it was difficult to separate these problems and 
that it was of note that he did have a cardiac murmur noted 
on his induction physical in 1966 which was felt to be 
functional but was most likely aortic stenosis which 
progressed at a later time and resulted in valve replacement.  
Nevertheless, the examiner concluded that the heart condition 
prior to service was not aggravated by service.  

A later dated VA psychiatric examination performed in March 
2000 concluded that it was at least as likely as not that the 
veteran's alcoholism was related to his PTSD and that his 
PTSD had in fact increased his alcohol and drug abuse.  The 
veteran was afforded another VA cardiovascular examination in 
November 2000.  Following that examination the examiner 
offered an opinion that none of the veteran's current 
cardiovascular problems and diagnoses were or are caused by 
alcoholism or alcohol abuse.  

When the Board reviewed the veteran's claim in April 2000 it 
was noted that there were conflicting opinions regarding the 
etiology of the veteran's cardiovascular disease.  As such, 
the Board requested further examinations in order to answer 
the medical questions presented in this case.  

A report from a VA physician dated in July 2003 indicated 
that the veteran's records had been reviewed.  Following this 
review it was the physician's opinion that the development of 
the veteran's coronary atherosclerosis was multifactorial 
with cigarette smoking being the most notable risk factor.  
The examiner indicated that myocardial infarctions were 
usually due to a clot based on ruptured atherosclerotic 
plaques.  Stress, anxiety and cigarette smoking were all 
factors that may contribute to myocardial infarction.  It was 
noted that the aortic valve was not likely related to PTSD.  
The physician concluded that overall he did not think the 
veteran's PTSD was directly related to the development of his 
atherosclerosis, but it was possible that the veteran 
continued to smoke due to his PTSD.  It was again noted that 
the valve disorder was not related to PTSD or the veteran 
being in service.  In summary the examiner stated that his 
coronary atherosclerosis developed secondary to chronic 
smoking and then his myocardial infarctions were then 
secondarily related to his post-traumatic stress disorder and 
anxiety resulting in plaque rupture.  In an addendum to that 
review the examiner summarized that the veteran's valve 
disorder (aortic stenosis) was not likely related to smoking 
or PTSD.  With respect to the veteran's coronary 
atherosclerosis development the physician noted that it was 
multifactorial with risk factors including chronic smoking, 
family history, hyperlipidemia, etc.  He stated that it was 
less likely than not that the development of arteriosclerosis 
was due solely due to smoking or post-traumatic stress 
disorder.  It was noted that although stress and anxiety may 
be risk factors for myocardial infarction, there was no 
evidence that this veteran's post-traumatic stress disorder 
contributed to his myocardial infarction.

A report of a VA examination performed in October 2003 
indicated that the examination report was based on a clinical 
interview, mental status examination, review of the veteran's 
claims file, and a review of VA medical center electronic 
files.  In reviewing the relevant history it was noted that 
the veteran started drinking at age 16 and then heavily in 
the service.  The veteran stated that the drinking in service 
occurred because others were drinking and that is what they 
did for enjoyment.  The veteran further stated that he 
started smoking when he was 13 years old and in fact, smoked 
Lucky Strikes at the time; reportedly, by the time he reached 
Vietnam he had plenty of cigarettes since everyone else was 
smoking filtered cigarettes.  Following the examination the 
examiner diagnosed the veteran as having post-traumatic 
stress disorder.  The examiner summarized that both smoking 
and drinking started prior to Vietnam and were heavy by the 
end of Vietnam.  The veteran reported having a half brother 
with severe alcohol problems.  It was noted that alcohol was 
no longer a problem and cigarettes appeared to be maintained 
only by the nicotine dependence and not by PTSD.  The 
examiner believed that it was more likely than not that the 
cigarette and alcohol use were primary illnesses and were not 
caused by or significantly exacerbated by PTSD.  It was noted 
that this opinion was different from the opinion given in the 
2000 examination and was based on the history of the 
development of the use of these substances as well as the 
reasons the veteran gave for starting the drinking and 
maintaining use of cigarettes.

The Board notes that a rating decision dated in May 2004 
denied service connection for alcohol abuse and for cigarette 
use/nicotine dependence.  The veteran was notified of that 
decision and of his appellate rights by letter dated in June 
2004.  The record currently before the Board does not contain 
a Notice of Disagreement with that rating decision.

Based on this evidence, the Board finds that the evidence 
does not support the veterans' contention that his 
cardiovascular disease is due to or secondary to his PTSD.  
While statements from the veteran's treating health care 
practitioners dated in May 1992 and May 1993 suggest a 
relationship between the veteran's cardiovascular disease and 
his psychiatric symptomatology, including PTSD, subsequent VA 
examinations, which have included a review of all pertinent 
medical records contained in the veteran's claims file, 
demonstrate that the veteran's cardiovascular disease is not 
due to his PTSD, but rather is due to prolonged alcohol abuse 
or smoking.  In particular, the most recent VA examination 
indicated that both the veteran's cigarette smoking and 
alcohol abuse predated the development of both PTSD and 
cardiovascular disease and were well engrained habits by the 
time both disorders were diagnosed following separation from 
service.  While there may be some suggestion that the 
veteran's alcohol abuse and smoking were related to his PTSD, 
the RO adjudicated claims for service connection for those 
disorders in the May 2004 decision and denied those claims.  
Therefore, the veteran's cardiovascular disease is not 
related to his PTSD by way of intermediary disorders such as 
alcohol abuse or cigarette use.  

The Board also finds that there is insufficient evidence to 
demonstrate a chronic worsening or increase in severity of 
the veteran's cardiovascular disease as a result of his PTSD.  
While the veteran's private physician offered an opinion in 
May 1992 that the veteran's PTSD aggravates his 
arteriosclerotic heart disease and his therapist suggested 
that the disorders exacerbated each other, no rationale was 
provided for these bare conclusions.  Subsequent VA 
examinations and opinions had clearly indicated that the 
veteran's cardiovascular disease is worsened both by his use 
of alcohol and tobacco rather than his PTSD.  In this regard, 
the examiner who performed the April 1997 VA examination 
explained that in general individuals who had valve 
replacement for aortic stenosis had a fairly normal function 
following surgery.  The examiner commented that the veteran's 
current disability at the time was related to cardiomyopathy 
which was most likely secondary to long-term excessive 
ethanol abuse.  Similarly, following a review of the 
veteran's medical records by the examiner who performed the 
July 2003 examination the VA physician concluded in an 
addendum that there was no evidence that the veteran's PTSD 
contributed to his myocardial infarction.  Therefore, the 
Board finds that the preponderance of the evidence does not 
demonstrate that the veteran's PTSD aggravates his variously 
diagnosed cardiovascular disease.  

The Board finds that the opinions from the VA examiners and 
reviewers have greater probative value than that of the 
private health care providers because those opinions were 
based on a review of all medical records contained in the 
veteran's claims file and contain a rationale for the 
opinions expressed.  For example, VA examinations have 
acknowledged that cardiovascular disease is multifactorial in 
origin whereas the opinions from the veteran's treating 
health care practitioners have acknowledged no such 
relationship.  Therefore, the Board concludes that service 
connection for cardiovascular disease, to include secondary 
to the service-connected PTSD is not established.




ORDER

Service connection for cardiovascular disease, to include as 
secondary to the service-connected PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



